













 


ASSET PURCHASE AGREEMENT


BY AND BETWEEN


BRISTOL METALS, LLC


AND


MARCEGAGLIA USA, INC.




DATED AS OF JUNE 29, 2018







ASSET PURCHASE AGREEMENT
ASSET PURCHASE AGREEMENT (“Agreement”), dated as of June 29, 2018, by and
between Bristol Metals, LLC, a Tennessee limited liability company (the
“Buyer”), and Marcegaglia USA, Inc., a Pennsylvania corporation (the “Seller”).
Seller and Buyer may each be referred to herein individually as a “Party” and
together as the “Parties”.
WHEREAS, Seller is in the business in North America of manufacturing and selling
galvanized pipe and tube and stainless steel squares, rectangles and rounds
tubes for ornamental applications (collectively, the “Business”).
WHEREAS, Buyer is in the business of manufacturing and selling welded stainless
steel pipe and tube in North America.
WHEREAS, Buyer desires to purchase and assume, and Seller desires to sell and
assign, or cause to be sold and assigned, the Specified Assets (as defined
herein) and the Specified Liabilities (as defined herein), upon the terms and
conditions hereinafter set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements hereinafter set forth herein, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the Parties hereto agree as follows:
SECTION 1. DEFINED TERMS
Certain defined terms used in this Agreement and not specifically defined in
context shall have their respective meanings contained in Exhibit 1 attached
hereto, the provisions of which are hereby incorporated into and made a part of
this Agreement by reference.


SECTION 2.     THE TRANSACTION
2.1    Sale and Purchase of Specified Assets. On the Closing Date, effective to
the fullest extent possible at 12:01 a.m. Eastern Time, subject to the other
terms and conditions of this Agreement, Seller shall sell, transfer, assign and
convey to Buyer, and Buyer shall purchase, all right, title and interest in and
to all of the Specified Assets free and clear of any Encumbrances.
2.1.1    Specified Assets. The “Specified Assets” means substantially all of the
assets owned or held by Seller and used in the Business, including but not
limited to those assets set forth below, but excluding the Excluded Assets:
2.1.1.1     All of Seller’s usable and saleable raw, work in progress, finished
goods and supplies inventory owned by Seller on Closing Date listed on Schedule
2.1.1.1, which schedule shall be agreed upon and delivered at Closing by and
between the Parties pursuant to a joint physical count of the Inventory, and
shall not be subject to post-Closing adjustment pursuant to Section 3.3 of this
Agreement (collectively, the “Inventory”).
2.1.1.2     All of Seller’s fixed assets, equipment, computers, fixtures and
furniture including, but not limited to, the items listed on Schedule 2.1.1.2
hereto (the “Equipment”);
2.1.1.3    All of Seller’s trade accounts receivable listed on Schedule 2.1.1.3
(the “Trade Accounts Receivable”) and all vendor and similar rebates;
2.1.1.4    All of Seller’s rights and interests in the customer purchase orders
reviewed and agreed to by Buyer as listed on Schedule 2.1.1.4 (the “Purchase
Orders”).
2.1.1.5     All of Seller’s current, former and prospective customer lists and
customer sales files relating to the Business as listed on Schedule 2.1.1.5 (the
“Customer Lists”).
2.1.1.6     Copies of all of Seller’s employment and personnel records relating
to Transferred Employees, and all books and records relating or pertaining to
the Business, including all sales records and similar data, to the extent
transferrable by law (collectively, the “Records”).
2.1.1.7     The Intellectual Property held, used or owned by Seller, other than
that listed under Section 2.1.2.2.
2.1.1.8     All licenses and permits, to the extent transferrable, used by
Seller and necessary to conduct the Business as it is currently being conducted,
including any Environmental Permits and those listed on Schedule 2.1.1.8 (the
“Licenses and Permits”).
2.1.1.9    All of Seller’s prepaid costs and expenses, customer prepaids and
customer deposits.
2.1.1.10    All of Seller’s books and records relating to the Specified Assets.
2.1.1.11     All other tangible and intangible properties which historically
have been used or held for use in connection with the Business including,
without limitation, all goodwill related to the Business, but excluding (i)
assets sold or disposed of in the ordinary course of business prior to Closing
and (ii) assets which are included in the Excluded Assets.
2.1.2    Excluded Assets. Notwithstanding any provision to the contrary in this
Agreement, nothing in this Agreement shall constitute or be construed as
requiring Seller to sell, assign, convey, transfer or deliver, and Buyer shall
not be entitled to purchase, assume or acquire, any right, title or interest in,
to or under any property, asset, business, operation or division of Seller, or
any Affiliate thereof, not set forth in Section 2.1.1, including the following
assets and properties which are hereby excluded from the definition of Specified
Assets (collectively, the “Excluded Assets”):
2.1.2.1     All cash, cash equivalents, bank deposits, including such as relate
to any Excluded Assets or the operation of the Specified Assets prior to the
Closing Date, and any income, sales, payroll or other Tax receivables with
respect to periods prior to the Closing Date (in each case, whether held by
Seller or any third party).
2.1.2.2     All of Seller’s intellectual property rights and interests
associated with its name, “Marcegaglia USA, Inc.”, and any derivations thereof
using the name “Marcegaglia”.
2.1.2.3     All Tax refunds or credits, which refunds or credits are with
respect to periods prior to the Closing Date, whether directly or indirectly,
regardless of when actually paid.
2.1.2.4     The minute books, stock transfer books, corporate seal, Tax Returns
and other corporate records of Seller and its respective successors and assigns.
2.1.2.5     All real estate owned by Seller, including, but not limited to, the
Property, which the Parties acknowledge and agree is being sold to a third
party, and subsequently leased back by Buyer, on or about the Closing Date.
2.1.2.6     All of Seller’s scrap or obsolete raw, work in progress, finished
goods and supplies inventory as of the Closing Date.
2.1.3    Specified Liabilities. At the Closing, Buyer will not assume any of the
liabilities, obligations or debt of Seller except the following explicitly
listed liabilities and then only to the extent solely related to the Specified
Assets (the “Specified Liabilities”):
2.1.3.1    The Transferred Employees’ accrued vacation and sick leave accrued
through the Closing Date listed on Schedule 2.1.3.1.
2.1.3.2    The Purchase Orders.
2.1.3.3    The trade accounts payable listed on Schedule 2.1.3.3 (the “Trade
Accounts Payable”), which shall include, but not be limited to, raw materials
and utilities at the Seller’s facility.
2.1.3.4    The operating leases, building maintenance contracts, and other
vendor agreements listed on Schedule 2.1.3.4 (collectively, the “Vendor
Contracts”).
2.1.4    No Other Liabilities. Except as otherwise set forth in this Agreement,
Buyer shall not assume or be obligated to pay, perform or otherwise discharge
any liabilities of Seller other than as specifically included in the Specified
Liabilities. All such liabilities not being assumed by Buyer pursuant to Section
2.1.3 are referred to herein as the “Excluded Liabilities.”
SECTION 3.     PURCHASE PRICE, ALLOCATION AND EARN OUT
3.1    Purchase Price.
3.1.1    Purchase Price. Subject to the terms of this Section 3, the aggregate
purchase price for the Specified Assets (the “Purchase Price”) shall be equal to
(i) TEN MILLION AND 00/100 DOLLARS ($10,000,000).
3.1.2    Closing Payment.
3.1.2.1    Not less than two (2) Business Days prior to the Closing Date, Seller
shall have delivered to Buyer an estimated statement of Closing Date Working
Capital (“Estimated Closing Date Working Capital”), which shall be subject to
Buyer’s reasonable review and approval.
3.1.2.2    At the Closing, Buyer shall deliver as payment on account of the
Purchase Price an amount (the “Closing Payment”) in cash equal to (i) TEN
MILLION AND 00/100 DOLLARS ($10,000,000), (ii) plus the amount, if any, by which
Estimated Closing Date Working Capital exceeds Target Closing Date Working
Capital, (iii) minus the amount, if any, by which Target Closing Date Working
Capital exceeds Estimated Closing Date Working Capital.
3.2    Payment of Adjusted Purchase Price.
3.2.1    If the amount representing the Closing Date Working Capital as finally
determined in accordance with Section 3.3 differs from the Estimated Closing
Date Working Capital, the Purchase Price shall be adjusted upward or downward,
as applicable, on a dollar-for-dollar basis by the cumulative amount of such
difference.
3.2.2    If the adjustment, if any, under Section 3.3 results in an aggregate
reduction in the Purchase Price, then within three Business Days after the final
determination of the adjustment, Seller shall pay the amount of such reduction
to Buyer by wire transfer of immediately available funds to an account
designated by Buyer.
3.2.3    If the adjustment, if any, under Section 3.3 results in an aggregate
increase in the Purchase Price, then within three Business Days after the final
determination of the adjustment, Buyer shall pay to Seller the amount of such
aggregate increase in the Purchase Price by wire transfer of immediately
available funds to an account designated by Seller.
3.3    Adjustment Procedure.
3.3.1    Within ninety (90) days after the Closing Date, Buyer shall prepare and
deliver to Seller a statement of the Closing Date Working Capital (the
“Statement of Closing Date Working Capital”). The Statement of Closing Date
Working Capital shall not include any change to the Inventory as provided by
Section 2.1.1.1, which financial evaluation shall be agreed upon between Seller
and Buyer at or prior to Closing and shall not be subject to post-Closing
adjustment pursuant to this Section 3.3. The Statement of Closing Date Working
Capital shall be based upon the books and records of the Seller and shall be
prepared in accordance with GAAP and consistent with the past practices of the
Seller in the preparation of the Financial Statements.
3.3.2    Seller shall, during reasonable business hours, be given reasonable
access to (and copies of) all of Buyer’s books, records, and other documents,
including work papers, worksheets, notes, and schedules, used in preparation of
the Statement of Closing Date Working Capital, for the purpose of reviewing the
Statement of Closing Date Working Capital.
3.3.3    If within thirty (30) days following delivery of the Statement of
Closing Date Working Capital to Seller, Seller has not given Buyer notice an
objection as to any amounts set forth on the Statement of Closing Date Working
Capital (which notice shall state in reasonable detail the basis of Seller’s
objections and Seller’s proposed adjustments) (the “Objection Notice”), the
Statement of Closing Date Working Capital as prepared by Buyer will be final,
binding, and conclusive on the parties.
3.3.4    If Seller timely gives Buyer an Objection Notice and if Seller and
Buyer fail to resolve the issues raised in the Objection Notice within thirty
(30) days after delivery of the Objection Notice, Seller and Buyer shall submit
the issues remaining in dispute for resolution to a recognized national or
regional independent accounting firm mutually acceptable to Buyer and Seller
(the “Independent Accountants”). If the Buyer and Seller cannot agree on the
Independent Accountants to serve, each of them shall appoint a recognized
national or regional independent accounting firm and the two firms shall appoint
a recognized national or regional accounting firm to serve as the Independent
Accountants.
3.3.5    The Independent Accountants shall be directed to resolve only those
issues in dispute and render a written report on their resolution of disputed
issues with respect to the Statement of Closing Date Working Capital as promptly
as practicable, but no later than thirty (30) days after the date on which the
Independent Accountants are engaged. The determination by the Independent
Accountants will be based solely on written submissions of Buyer, on the one
hand, and Seller, on the other hand, and will not involve independent review.
Any determination with respect to the Statement of Closing Date Working Capital
by the Independent Accountants will not be outside the range established by the
amounts in (i) the Statement of Closing Date Working Capital, and (ii) Seller’s
proposed adjustments thereto. Such determination will be final, binding, and
conclusive on the parties as of the date of the determination notice sent by the
Independent Accountants.
3.3.6    If issues are submitted to the Independent Accountants for resolution:
3.3.6.1    In the absence of mutual agreement of Seller and Buyer, or unless
otherwise expressly provided for in this Agreement, the Independent Accountants
shall determine the process to be followed in resolving the disputed matters,
provided such process is consistent with this Agreement;
3.3.6.2    Seller and Buyer shall execute any agreement required by the
Independent Accountants to accept their engagement pursuant to Section 3.3.4;
3.3.6.3    Seller and Buyer shall promptly furnish or cause to be furnished to
the Independent Accountants such work papers and other documents and information
relating to the disputed issues as the Independent Accountants may request and
are available to that party or its accountants, and shall be afforded the
opportunity to present to the Independent Accountants, with a copy to the other
party, any other written material relating to the disputed issues;
3.3.6.4    The determination by the Independent Accountants, as set forth in a
report to be delivered by the Independent Accountants to both Seller and Buyer,
will include the Statement of Closing Date Working Capital that were revised,
reflecting the changes required as a result of the determination made by the
Independent Accountants; and
3.3.6.5    The fees and expenses of the Independent Accountants shall be paid by
Seller, on the one hand, and Buyer, on the other hand, based upon the percentage
that the amount actually contested but not awarded to Seller or Buyer,
respectively, bears to the aggregate amount actually contested by Seller and
Buyer.
3.3.7    Any payments made pursuant to Section 3.3 shall be treated as an
adjustment to the Purchase Price by the parties for Tax purposes, unless
otherwise required by Law.
3.4    Allocation of Purchase Price. Buyer and Seller agree that the Purchase
Price will be allocated to the Specified Assets and the restrictive covenants
for all purposes (including Tax and financial accounting purposes) as set forth
on Schedule 3.4, which schedule shall be agreed upon and delivered at Closing by
and between the Parties. The allocation of the Purchase Price is intended to
comply with the requirements of Section 1060 of the Internal Revenue Code. Buyer
and Seller shall file Internal Revenue Service Form 8594, Asset Acquisition
Statement under Section 1060 of the Internal Revenue Code, with their respective
income tax returns (including amended returns and claims for refund) for the
taxable year that includes the date of Closing and information reports in a
manner consistent with such allocation. Buyer and Seller agree to satisfy all of
the reporting requirements of Section 1060 of the Internal Revenue Code.
3.5    Earn Out Payments.
3.5.1    As additional consideration for the Specified Assets, Buyer shall pay
to Seller with respect to each Calculation Period within the Earn Out Period an
amount (each, an “Earn Out Payment”) equal to: three percent (3%) of all Revenue
generated by Buyer from the sale of galvanized steel pipe and tube; provided
that, the Parties shall review the Earn Out Payments annually (each fourth
Calculation Period during the Earn Out Period), and if necessary, adjust up or
down the final quarterly Earn Out Payment for each year during the Earn Out
Period to make certain the aggregate of the Earn Out Payments for each year
during the Earn Out Period is equal to three percent (3%) of all Revenue
generated by Buyer from the sale of galvanized steel pipe and tube. The Parties
agree to address their agreement with respect to earn out payments associated
with Buyer’s revenue generated from the sale of stainless steel squares,
rectangles and rounds tubes for ornamental applications after Closing pursuant
to the Amendment No. 2 to Stainless Asset Purchase Agreement, as discussed in
Section 7.12 hereof.
3.5.2    Procedures Applicable to Determination of the Earn Out Payments.
3.5.2.1    On or before the date which is twenty (20) days after the last day of
each Calculation Period (each such date, an “Earn Out Calculation Delivery
Date”), Buyer shall prepare and deliver to Seller a written statement (in each
case, an “Earn Out Calculation Statement”) setting forth in reasonable detail
its determination of Revenue for the applicable Calculation Period and its
calculation of the resulting Earn Out Payment (in each case, an “Earn Out
Calculation”).
3.5.2.2    Seller shall have twenty (20) days after receipt of the Earn Out
Calculation Statement for each Calculation Period (in each case, the “Review
Period”) to review the Earn Out Calculation Statement and the Earn Out
Calculation set forth therein. During the Review Period, Seller and its
Representatives shall have the right to inspect the Company’s books and records
during normal business hours at the Company’s offices, upon reasonable prior
notice and solely for purposes reasonably related to the determinations of
Revenue and the resulting Earn Out Payment. Prior to the expiration of the
Review Period, Seller may object to the Earn Out Calculation set forth in the
Earn Out Calculation Statement for the applicable Calculation Period by
delivering a written notice of objection (an “Earn Out Calculation Objection
Notice”) to Buyer. Any Earn Out Calculation Objection Notice shall specify the
items in the applicable Earn Out Calculation disputed by Seller and shall
describe in reasonable detail the basis for such objection, as well as the
amount in dispute. If Seller fails to deliver an Earn Out Calculation Objection
Notice to Buyer prior to the expiration of the Review Period, then the Earn Out
Calculation set forth in the Earn Out Calculation Statement shall be final and
binding on the parties hereto, and the Earn Out Payment shall be immediately due
and payable. If Seller timely delivers an Earn Out Calculation Objection Notice,
Buyer and Seller shall negotiate in good faith to resolve the disputed items and
agree upon the resulting amount of the Revenue and the Earn Out Payment for the
applicable Calculation Period. If Buyer and Seller are unable to reach agreement
within thirty (30) days after such an Earn Out Calculation Objection Notice has
been given, all unresolved disputed items shall be promptly referred to the
Independent Accountants. The Independent Accountants shall be directed to render
a written report on the unresolved disputed items with respect to the applicable
Earn Out Calculation as promptly as practicable, but in no event greater than
thirty (30) days after such submission to the Independent Accountants, and to
resolve only those unresolved disputed items set forth in the Earn Out
Calculation Objection Notice. Any determination with respect to Earn Out
Calculation by the Independent Accountants will not be outside the range
established by the amounts in any of (i) the Earn Out Calculation Statement, and
(ii) Seller’s proposed adjustments thereto. If unresolved disputed items are
submitted to the Independent Accountants, Buyer and Seller shall each furnish to
the Independent Accountants such work papers, schedules and other documents and
information relating to the unresolved disputed items as the Independent
Accountants may reasonably request. The Independent Accountants shall resolve
the disputed items based solely on the applicable definitions and other terms in
this Agreement and the presentations by Buyer and Seller, and not by independent
review. The resolution of the dispute and the calculation of Revenue that is the
subject of the applicable Earn Out Calculation Objection Notice by the
Independent Accountants shall be final and binding on the parties hereto. The
fees and expenses of the Independent Accountants shall be borne by Seller and
Buyer in proportion to the amounts by which their respective calculations of
Revenue differ from Revenue as finally determined by the Independent
Accountants.
3.5.3    Independence of Earn Out Payments. Except as otherwise stated herein,
Buyer’s obligation to pay each of the Earn Out Payments to Seller in accordance
with Section 3.5 is an independent obligation of Buyer and is not otherwise
conditioned or contingent upon the satisfaction of any conditions precedent to
any preceding or subsequent Earn Out Payment and the obligation to pay an Earn
Out Payment to Seller shall not obligate Buyer to pay any preceding or
subsequent Earn Out Payment. For the avoidance of doubt and by way of example,
if the conditions precedent to the payment of the Earn Out Payment for the first
Calculation Period are not satisfied, but the conditions precedent to the
payment of the Earn Out Payment for the second Calculation Period are satisfied,
then Buyer would be obligated to pay such Earn Out Payment for the second
Calculation Period for which the corresponding conditions precedent have been
satisfied, and not the Earn Out Payment for the first Calculation Period.
3.5.4    Timing of Payment of Earn Out Payments. Subject to Section 3.5.2, any
Earn Out Payment that Buyer is required to pay pursuant to Section 3.5.1 hereof
shall be paid in full no later than five (5) Business Days following the date
upon which the determination of Revenue for the applicable Calculation Period
becomes final and binding upon the Parties (including any final resolution of
any dispute raised by Seller in an Earn Out Calculation Objection Notice). Buyer
shall pay to Seller the applicable Earn Out Payment in cash by wire transfer of
immediately available funds.
3.5.5    Post-closing Operation of the Business. Subject to the terms of this
Agreement and the other Transaction Documents, subsequent to the Closing, Buyer
shall have sole discretion with regard to all matters relating to the operation
of the Business; provided, that Buyer shall not, directly or indirectly, take
any actions in bad faith that would have the purpose of avoiding or reducing any
of the Earn Out Payments hereunder.
3.5.6    Right of Set-off. Buyer shall NOT be entitled to withhold and/or set
off against any amount otherwise due to be paid pursuant to this Section 3.5 the
amount of any Losses to which any Buyer Indemnified Party may be entitled under
Section 8 of this Agreement.
3.5.7    No Security. The Parties hereto understand and agree that (i) the
contingent rights to receive any Earn Out Payment shall not be represented by
any form of certificate or other instrument, are not transferable, except by
operation of Laws relating to descent and distribution, divorce and community
property, and do not constitute an equity or ownership interest in Buyer or any
of its affiliates, (ii) Seller shall not have any rights as a security holder of
Buyer or any of its affiliates as a result of Seller’s contingent right to
receive any Earn Out Payment hereunder, and (iii) no interest is payable with
respect to any Earn Out Payment.
SECTION 4.     CLOSING
4.1    Closing /Closing Date. The closing (the “Closing”) shall take place at
the offices of LeClairRyan, A Professional Corporation, 919 E. Main Street, 24th
Floor, Richmond, Virginia 23219 at 9:00 a.m. (local time) simultaneously with
the execution of this Agreement, and, the transfer of the Specified Assets shall
be effective as of 12:01 A.M. (local time) on July 1, 2018 (the “Closing Date”).
In lieu of an in-person Closing, if the parties agree, they may close by e-mail
(pdf)/mail/overnight delivery. Although the Closing will take place at the
location set forth above, Buyer shall take possession of the Specified Assets at
the Property. The Parties hereto acknowledge and agree that all proceedings to
be taken and all documents to be executed and delivered by all parties at the
Closing shall be deemed to have been taken and executed simultaneously, and no
proceedings shall be deemed taken nor any documents executed or delivered until
all have been taken, executed and delivered.
4.2    Deliveries of Seller. At the Closing, Seller shall execute and/or deliver
the following items:
4.2.1     A Bill of Sale in a form agreed to by the Parties;
4.2.2    An Assignment and Assumption Agreement in a form agreed to by the
Parties;
4.2.3    A copy of the resolutions of the Board of Directors and the
shareholder(s) of Seller authorizing the execution, delivery and performance of
this Agreement and the transactions contemplated hereunder;
4.2.4    Copies of the Consents and approvals of all Persons which Seller is
required to obtain in order to transfer the Specified Assets to Buyer and to
consummate the transactions contemplated by this Agreement;
4.2.5    Evidence, in substance and form reasonably satisfactory to Buyer, that
the Specified Assets are being transferred to Buyer free and clear of
Encumbrances;
4.2.6    The Facility Lease Termination Agreement;
4.2.7    The Services Agreement Termination Agreement;
4.2.8    The Amendment No. 2 to Stainless Asset Purchase Agreement;
4.2.9    The Settlement Agreement;
4.2.10    The statement of Estimated Closing Date Working Capital; and
4.2.11    Such additional documents as Buyer may reasonably request.
4.3    Deliveries of Buyer. At the Closing, Buyer shall execute and/or deliver
the following items:
4.3.1    The Closing Payment by wire transfer of immediately available funds
pursuant to the wire direction letter provided by Seller to Buyer;
4.3.2    An Assignment and Assumption Agreement in a form agreed to by the
Parties;
4.3.3    A copy of the resolutions of the Board of Directors of Buyer
authorizing the execution, delivery and performance of this Agreement and the
transactions contemplated hereunder;
4.3.4    The Facility Lease Termination Agreement;
4.3.5    The Services Agreement Termination Agreement;
4.3.6    The Amendment No. 2 to Stainless Asset Purchase Agreement;
4.3.7    The Settlement Agreement; and
4.3.8    Such additional documents as Seller may reasonably request.


SECTION 5.     REPRESENTATIONS AND WARRANTIES OF THE SELLER
Seller represents and warrants to Buyer and covenants with Buyer, as set forth
below in this Section 5.


5.1    Organization. Seller is a corporation duly organized, validly existing
and in good standing under the laws of its jurisdiction of its incorporation.
Seller possesses the full corporate power and authority to enter into and
perform its obligations under this Agreement and to consummate the transactions
contemplated hereby. Seller is qualified or registered in all jurisdictions in
which property owned, leased or operated by it or the nature of the business
conducted by it makes such qualification necessary.
5.2    Authority; Non-Contravention.
5.2.1    Seller has the right, power and authority to enter into and to perform
its obligations under this Agreement, and the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby by Seller has been duly authorized by all necessary
corporate action on the part of Seller. This Agreement constitutes a legal,
valid and binding agreement of Seller and is enforceable against Seller in
accordance with its terms, subject as to enforceability, to bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization and other similar
laws affecting creditors’ rights generally.
5.2.2    Except as set forth on Schedule 5.2.2, neither the execution, delivery
and performance of this Agreement nor the consummation or performance of any of
the transactions contemplated hereby by Seller will directly or indirectly (with
or without notice or lapse of time):
5.2.2.1     contravene, conflict with or result in a violation of (a) any of the
provisions of the articles or certificates of formation, bylaws, shareholders
agreements, or other organizational documents of Seller or (b) any resolution
adopted by the Board of Directors of Seller;
5.2.2.2     contravene, conflict with or result in a violation or breach of, or
result in a material default under, any provision of, any agreement, contract or
other instrument of which Seller is a party or by which the Specified Assets are
bound or subject;
5.2.2.3     violate any Law or regulation, or any Judgment, order or decree of
any court, Governmental Body, commission, agency or arbitrator, applicable to
Seller, any of the Specified Assets or the Business; or,
5.2.2.4     result in the creation of any Encumbrance on the Specified Assets.
5.2.3    Except as set forth on Schedule 5.2.3, Seller neither is nor will be
required to make any filing with or give any notice to, or obtain any Consent
from, any Person in connection with the execution and delivery of this
Agreement, or the consummation or performance of any of the transactions
contemplated hereby.
5.3    Title to Specified Assets. Seller has good and valid title to all of the
Specified Assets and has the right to transfer all rights, title and interest in
such Specified Assets, free and clear of any Encumbrance.
5.4    Legal Proceedings. Except as set forth on Schedule 5.4, there are no
Proceedings pending or, to the Knowledge of Seller, threatened, in each case,
that relate to the Specified Assets or the Business or that challenge or seek to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. Seller is not subject to any outstanding order, decree or ruling
issued by any Governmental Body that relates to the Specified Assets.
5.5    Brokerage Fees. No broker, finder or investment banker is entitled to any
fee or commission from Seller for services rendered on behalf of Seller in
connection with the transactions contemplated by this Agreement.
5.6    Compliance with Laws. Seller has operated and is operating the Business
in material compliance with all Laws and regulations, federal, state, provincial
or local, domestic or foreign applicable to Seller, the Specified Assets or the
Business.
5.7    Assumed Purchase Orders, Trade Accounts Payable and Vendor Contracts.
Each purchase order, contract and lease (the “Assumed Contracts”) listed on
Schedules 2.1.1.4, 2.1.3.3 or 2.1.3.4 is valid and in full force and effect and,
to the Knowledge of the Seller, there is no basis on which an Assumed Contract
will cease to be in full force and effect. Seller has complied in all material
respects with its obligations under all of the Assumed Contracts and no event
has occurred or condition exists which constitutes or can reasonably be expected
to constitute a material breach of any such Assumed Contract by the Seller or
any other party thereto.
5.8    Intellectual Property. Seller owns, or has the right to use, all of its
Intellectual Property. No consents of any Person are required for Buyer to use
the Intellectual Property which Seller does not own but has the right to use
immediately after the Closing. There is no claim pending or, to the Knowledge of
Seller, threatened against Seller alleging that its use of any Intellectual
Property infringes upon the rights of any Person and, to the Knowledge of
Seller, no Person is infringing upon the rights of Seller in its Intellectual
Property. Complete copies of all documents pursuant to which Seller has acquired
the right to use its Intellectual Property, or has licensed or otherwise
permitted any other Person to use any of such Intellectual Property, have been
delivered to Buyer.
5.9    Tax Matters.
5.9.1     Except as set forth in Schedule 5.9, Seller has properly prepared and
filed, in a timely manner, all Tax Returns, reports, related information and
declarations (collectively, “Returns”) related to the Business and required of
Seller by applicable Law and has paid or made provision for the payment of all
Taxes related to the Business which have or may become due and no extension of
time for filing any Return is presently in effect. Seller has not received any
assessment for unpaid Taxes, with respect to the Business, nor has agreed to any
extension of time for the assessment of any federal, state, local, provincial,
municipal or foreign Taxes related to the Business for any period. Adequate
provisions have been made for the payment of all current Taxes related to the
Business. There are no liens on the Specified Assets as a result of any Tax
liabilities, except for Taxes not yet due and payable.
5.9.2    Seller is not a party to any Proceeding by any Taxing Authority. There
are no pending or threatened Proceedings by any Taxing Authority. Seller is not
a “foreign person” as that term is used in the Treasury Regulations Section
1.1445-2.
5.10    Product Warranty. Each product sold or delivered by the Business before
Closing and has been sold and delivered in conformity with all applicable
contractual commitments, Laws and all express warranties, and, Seller has no
liability for replacement or repair thereof or other damages in connection
therewith. No product sold or delivered by the Business is subject to any
guaranty, warranty or other indemnity beyond Seller’s applicable standard terms
and conditions of sale, a copy of which has been provided to Buyer before
Closing.
5.11    Product Liability. To the Knowledge of Seller, Seller has no liability
arising out of any injury to individuals or property as a result of the
ownership, possession or use of any product sold or delivered by the Business
prior to the Closing.
5.12    Labor and Employment Matters. Schedule 5.12 sets forth a complete and
correct list of each employment agreement, severance agreement, deferred
compensation agreement or similar arrangements to which Seller is a party or by
which it is obligated. Seller has not agreed to pay any of its employees other
than Andrew Sorg, which bonus payment is set forth on Schedule 5.12, any bonus
consideration based on the successful closing of the transactions contemplated
under this Agreement. Except as set forth on Schedule 5.12, Seller is not a
party to, bound by, or negotiating any collective bargaining agreement or
similar arrangement with a labor organization, union or work council
representing any of its employees. Seller is and has been in full compliance
with the terms of all agreements listed on Schedule 5.12. There is not, and has
not been for the past twelve (12) months, any union, works council or labor
organization (collectively, “Union”) representing or purporting to represent any
employee of Seller, and, to Seller’s Knowledge, no Union or group of employees
is seeking or has sought to organize employees for the purpose of collective
bargaining. Seller has no duty to bargain with any Union. Except as set forth on
Schedule 5.12, since January 1, 2014 there has not been, nor, to Seller’s
Knowledge, has there been any threat of, any strike, slowdown, work stoppage,
lockout, concerted refusal to work overtime or other similar labor activity or
dispute affecting the Seller or the Business. There are no material
controversies, claims or grievances pending, or, to the Knowledge of Seller,
threatened between Seller and any of its employees. All individuals
characterized and treated by Seller as consultants or independent contractors of
the Business are properly treated as independent contractors under all
applicable Laws. To Seller’s Knowledge, all employees of the Business classified
as exempt under the Fair Labor Standards Act and state and local wage and hour
laws are properly classified. Seller is in compliance with and has complied with
all immigration laws, including Form I-9 requirements and any applicable
mandatory E-Verify obligations. Seller is and has been in compliance with all
applicable Laws pertaining to employment and employment practices, including all
Laws relating to labor relations, equal employment opportunities, fair
employment practices, employment discrimination, harassment, retaliation,
reasonable accommodation, disability rights or benefits, immigration, wages,
hours, overtime compensation, child labor, hiring, promotion and termination of
employees, working conditions, meal and break periods, privacy, health and
safety, workers’ compensation, leaves of absence and unemployment insurance.
Except as set forth on Schedule 5.12, there are no claims against Seller
pending, or to Seller’s Knowledge, threatened to be brought or filed, by or with
any Governmental Body or arbitrator in connection with the employment of any
current or former applicant, employee, consultant, volunteer, intern or
independent contractor of Seller, including, without limitation, any claim
relating to unfair labor practices, employment discrimination, harassment,
retaliation, equal pay, wage and hours or any other employment related matter
arising under applicable Laws. Seller has not taken any action prior to the date
hereof that would trigger the WARN Act with respect to Seller.
5.13    Licenses and Permits. Schedule 2.1.1.8 lists all Licenses and Permits
required to conduct the Business as it is presently being conducted. All such
Licenses and Permits are in full force and effect and, except as set forth on
Schedule 2.1.1.8, all of which are assignable. Seller has operated the Business
in compliance in all material respects with all of the terms and conditions set
forth in such Licenses and Permits. No notice of any violation of any such
License or Permit has been received by Seller since January 1, 2016, or, to the
Knowledge of Seller, recorded or published, and no proceeding is pending, or, to
the Knowledge of Seller, threatened, to revoke any of them. No approval of or
filing with a Governmental Body is required in order to consummate the
transactions hereunder.
5.14    Financial Statements. Seller has delivered, or as of the Closing Date
will have delivered, to Buyer the following financial statements and notes, true
and correct copies of which are attached as Schedule 5.14 to this Agreement
(collectively, the “Financial Statements”): (a) balance sheets of Seller as of
each of December 31, 2016 and December 31, 2017, and the corresponding profit
and loss statements of Seller for each of the calendar years ending December 31,
2016 and December 31, 2017; and (b) the balance sheet of Seller as of March 31,
2017, and the corresponding profit and loss statement of Seller as of March 31,
2017. The Financial Statements have been prepared on a consistent basis
throughout the period involved, are based on the books and records of the
Business, and fairly present in all material respects the financial condition of
the Business as of the respective dates they were prepared and the results of
the operations of the Business for the periods indicated.
5.15    Employee Benefit Plans. Except as set forth in Schedule 5.15, Seller
maintains no Employee Plans. All Employee Plans listed in Schedule 5.15 are in
compliance in all material respects with the requirements prescribed by
applicable statutes, orders, governmental rules and regulations, and Seller has
complied in all material respects with all applicable laws and regulations in
the establishment and administration of the Employee Plans. Seller has performed
all obligations required to be performed by it under the Employee Plans, and
Seller is not in any respect in material violation of, any of the Employee
Plans. All payments which are due for each Employee Plan have been timely paid,
and all payments for any period ending on or before the Closing Date which are
not yet due have been timely paid or accrued. No action, suit, proceeding,
hearing or investigation (other than routine claims for benefits) is pending or
threatened with respect to any Employee Plan.
5.16    Environmental Matters.
5.16.1    The operation of the Business and the Specified Assets have been and
currently are in compliance in all material respects with the Environmental
Permits and Environmental Laws. To the Knowledge of the Seller, there has been
no Release or threat of Release of any Hazardous Substances (requiring
investigation, assessment, remediation or monitoring under any Environmental
Laws) in, on, under, or from any real property owned, leased or used in
connection with the ownership or operation of the Business or the Specified
Assets. Seller has not received any written or, to Seller’s Knowledge oral,
notice from any governmental authority or any third party alleging any
non-compliance with or any potential liability under any Environmental Law or
Environmental Permit relating to the Business or the Specified Assets. Seller
has not retained or assumed, by contract or operation of Law, any liabilities or
obligations of third parties under Environmental Law.
5.16.2    To the Knowledge of the Seller, no underground storage tanks are
located in, on or under any real property owned, leased or used in connection
with the ownership or operation of the Business or the Specified Assets. Any
aboveground storage tanks used to store Hazardous Substances in or on any real
property owned, leased or used in connection with the ownership or operation of
the Business or the Specified Assets are in compliance in all material respects
with all Environmental Laws.
5.16.3    To the Knowledge of Seller, there is not currently and never has been
any material mold, fungal or other microbial growth in or on any of the real
property owned, leased or used in connection with the ownership or operation of
the Business, or conditions that could reasonably be expected to result in
material mold, fungal or microbial growth (e.g. material problems with the
heating, ventilation and air conditioning system, water leaks or building
materials known to be conducive to material mold, fungal or microbial growth),
that could reasonably be expected to result in material liability or material
costs or expenses to remediate the mold, fungal or microbial growth or to remedy
the conditions that could reasonably be expected to result in such material
growth.
5.17    Full Disclosure. None of the representations and warranties made in this
Section 5 contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
SECTION 6.     REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer represents and warrants to Seller and covenants with Seller, as set forth
below in this Section 6.
6.1    Organization. Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization. Buyer possesses the full limited liability company power and
authority to enter into and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.
6.2    Authority; Non-Contravention. Buyer has the right, power and authority to
enter into and to perform its obligations under this Agreement, and the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby by Buyer has been duly authorized by all
necessary corporate action by its board of directors. Buyer’s execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby: (a) does not constitute a violation of or
default under its charter or bylaws; (b) does not constitute a default or breach
(immediately or after the giving of notice, passage of time or both) under any
contract to which Buyer is a party or by which Buyer is bound; (c) do not
constitute a violation of any Law or Judgment that is applicable to it or to its
businesses or assets, or to the transactions contemplated by this Agreement; and
(d) do not require the Consent of any Person. This Agreement constitutes a
legal, valid and binding agreement of Buyer and is enforceable against Buyer in
accordance with its terms, subject as to enforceability, to bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization and other similar
laws affecting creditors’ rights generally.
6.3    Brokerage Fees. No broker, finder or investment banker is entitled to any
fee or commission from Buyer for services rendered on behalf of Buyer in
connection with the transactions contemplated by this Agreement.
6.4    Solvency. At and immediately after the Closing, the Buyer will be solvent
and capable of meeting its obligations as they become due, and will have assets
exceeding its liabilities and a reasonable amount of capital for the conduct of
its business.
6.5    Full Disclosure. None of the representations and warranties made in this
Section 6 contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.


SECTION 7.     POST-CLOSING COVENANTS
7.1    Post-Closing Cooperation of the Parties; Further Assurances. From and
after the Closing Date: (a) Seller shall cooperate with Buyer to transfer to
Buyer the full title, control and enjoyment of the Specified Assets; (b) Seller
shall promptly deliver to Buyer all correspondence, papers, documents and other
items and materials received by it or found to be in its possession which
pertain to the Specified Assets; and (c) Seller shall cooperate with Buyer and
its auditors with respect to requests for financial information relating to the
Business prior to Closing, which financial information may be required to be
reviewed, audited and publicly reported, pursuant to GAAP and/or applicable Law.
In furtherance of the foregoing, Buyer shall promptly take all actions and do
all things necessary in order for Buyer to take physical possession of the
Specified Assets which constitute tangible personal property. Seller shall
provide Buyer with access, upon reasonable prior notice from Buyer, to the
Specified Assets to permit Buyer to comply with its obligations hereunder. At
any time and from time to time after the Closing Date, at Buyer’s request and
without further consideration, Seller shall execute and deliver all such further
agreements, certificates, instruments and documents and perform such further
actions as Buyer may reasonably request, in order to fully consummate the
transactions contemplated by this Agreement and fully carry out the purposes and
intent of this Agreement.
7.2    Employees.
7.2.1    Employees Generally. Schedule 7.2.1 contains a list of all employees of
Seller (“Seller’s Employees”) employed in the Business and sets forth for each
the following: (i) name, (ii) title or position, (iii) hire date, (iv) current
annual compensation, (v) commission, bonus or incentive based compensation, (vi)
accrued vacation and sick leave, and (vii) general description of Seller’s
fringe benefits and accrued vacation and sick leave policies. None of such
employees are represented by a Union. At Closing, the employment by Seller of
all such employees shall be terminated. Buyer shall offer employment to all
employees of the Business upon such terms and with any such employee benefit
plan (collectively, “Buyer Benefit Plans”) as Buyer determines and in accordance
with Buyer’s general hiring practices; provided the offered compensation for
each such employee will be comparable to those they currently receive from
Seller. The employees who elect to become employees of Buyer are referred to as
“Transferred Employees.” Unless otherwise required by applicable Law or
otherwise prohibited by the Buyer Benefit Plans, Transferred Employees shall be
eligible for Buyer Benefit Plans effective as of the commencement date of each
employee’s employment with Buyer and, unless otherwise required by applicable
Law or otherwise prohibited by such Buyer Benefit Plan, Buyer shall recognize
all service of the Transferred Employees with Seller, as if such service were
with Buyer, for vesting, eligibility and accrual purposes. Additionally, Buyer
shall assume liability for the Transferred Employees’ vacation and sick leave
accrued by Seller prior to Closing listed on Schedule 7.2.1. Buyer agrees and
acknowledges that it will be responsible for providing or continuing group
health plan continuation coverage under Section 4980B of the Internal Revenue
Code and Sections 601 through 609 of ERISA (“COBRA”) to all “M&A qualified
beneficiaries” as required by COBRA and Treasury Regulation Section 54.4980B-9.
7.3    Union Employees. For the avoidance of doubt, Buyer shall not assume any
liability with respect to Seller’s union employees’ pension liability.
7.4    Non-Competition, Non-Solicitation Confidentiality Covenants of Seller.
7.4.1    Confidentiality.
7.4.1.1    Seller has had access to, and familiarity with, the Proprietary and
Confidential Information, which is known only to the shareholders, officers,
directors of the Seller or other employees, former employees, consultants or
others in a confidential information relationship with the Seller. Without the
prior written consent of Buyer, Seller hereby covenants and agrees that from and
after the date hereof, Seller shall not disclose to any other Person or use in
any manner any Proprietary and Confidential Information; provided, however, that
Seller may disclose or use any such Proprietary and Confidential Information (i)
as it becomes generally available to the public other than through a breach of
this Agreement by Seller or any of its Affiliates and representatives, (ii) as
it becomes available to Seller on a non-confidential basis from a source other
than any other party hereto or such other party’s Affiliates or representatives,
provided that such source is not bound by a confidentiality agreement or other
obligations of secrecy, (iii) as may be required in any report, statement or
testimony required to be submitted to any Governmental Body having or claiming
to have jurisdiction over Seller, or as may be otherwise required by applicable
Law, or as may be required in response to any summons or subpoena or in
connection with any litigation, (iv) as may be required to obtain any
governmental approval or consent required in order to consummate the
transactions contemplated by this Agreement, (v) as may be necessary to
establish Seller’s rights under this Agreement, (vi) as may be consented to in
writing by Buyer or as may be necessary in Seller’s performance of duties on
behalf of Buyer following the date hereof, or (vii) as may be necessary for the
purposes of allowing Seller or any of its Affiliates to prepare financial
statements on a consolidated or unconsolidated basis; provided, further that in
the case of clauses (iii) and (iv) above, Seller will promptly notify Buyer and,
to the extent practicable, provide Buyer a reasonable opportunity to prevent
public disclosure of such Proprietary and Confidential Information prior to use
or disclosure thereof. Seller acknowledges responsibility for disclosures caused
by Seller and any of its respective Affiliates and representatives.
7.4.1.2    For purposes of this Agreement, “Proprietary and Confidential
Information” means any information of the Business that is not generally known
to the public or to the Seller’s competitors in the industry, is used in the
Business, and gives the Business an advantage over businesses that do not know
the information. “Proprietary and Confidential Information” includes know-how,
trade secrets, client lists, supplier lists, referral source lists, computer
software or data of any sort developed or compiled by the Seller, algorithms,
source or other computer code, requirements and specifications, procedures,
security practices, regulatory compliance information, personnel matters,
drawings, specifications, instructions, methods, processes, techniques,
formulae, costs, profits or margin information, markets, sales, pricing
policies, operational methods, plans for future development, data drawings,
samples, processes, products, the financial condition, results of operations,
business, properties, assets, liabilities, or future prospects of the Seller
with respect to the Business.
7.4.2    Non-competition and Non-solicitation Covenants. In consideration of the
purchase by Buyer of the Specified Assets, Seller shall not, and shall cause its
Affiliates, directors, officers, employees, agents and shareholders not to,
during the Non-Compete Period and within the Territory, in any manner, directly
or indirectly or by assisting any other Person, (i) own, control, manage, engage
in, fund, finance or be a consultant for any business competitive with the
Business, except that the ownership of Seller of not more than three percent of
the shares of stock of any corporation having a class of equity securities
actively traded on an national securities exchange or on NASDAQ shall not be
deemed by violate the prohibitions of this paragraph, (ii) knowingly sell or
distribute in the Territory galvanized pipe and tube and stainless steel
squares, rectangles and rounds tubes for ornamental applications, regardless of
where the pipe and tube is manufactured, except as a partner of Buyer or one of
its Affiliates, (iii) recruit, solicit, induce or hire (except as a result of a
general advertisement), or attempt to recruit, solicit, induce or hire, any of
the Transferred Employees or employees of Buyer (or any of its Affiliates) to
terminate their employment with, or otherwise cease their relationship with,
Buyer (or any of its Affiliates), or (iv) solicit, divert, reduce or otherwise
modify or attempt to solicit, divert, reduce or otherwise modify, the business
of the clients, suppliers, licensors, licensees, franchisees, customers,
accounts or business relations, or prospective clients, suppliers, licensors,
licensees, franchisees, customers, accounts or business relations, of the
Business. Notwithstanding the foregoing, Seller shall be permitted to sell
galvanized and stainless ornamental pipes and tubes to customers outside the
Territory even in the case that Seller knows such customers intend to
subsequently export or resell such products into the Territory. Additionally,
Seller shall be permitted to sell and distribute galvanized pipe and tube to
Greif in the Territory in any amounts over and above Buyer’s contractual
commitment from Greif, equal to 5,000 tons annually (the “Baseline”). For the
time period during the Non-Compete Period past Buyer’s initial purchase order
contract with Greif, Seller agrees that Buyer shall have the first opportunity
to contract with Greif (up to the Baseline) for the North American supply of
galvanized pipe and tube without Seller offering a lower price for that tonnage.
Seller shall not be subject to any restrictions with respect to selling
galvanized pipe and tube to Greif in the Territory in excess of Buyer’s
Baseline. For purposes of this Section 7.4.2, terms such as “knowingly,”
“knows,” or “know” when used to describe Seller shall be deemed to mean the
actual (not constructive) knowledge of any employee of Seller or any of its
Affiliates.
7.4.3    In the event a judicial or arbitral determination is made that any
provision of this Section 7.4 constitutes an unreasonable or otherwise
unenforceable restriction against Seller, provisions of this Section 7.4 shall
be rendered void only to the extent that such judicial or arbitral determination
finds such provisions to be unreasonable or otherwise unenforceable with respect
to Seller. In this regard, any judicial authority construing this Agreement
shall be empowered to sever any portion of the Territory, any prohibited
business activity or any time period from the coverage of this Section 7.4 and
to apply the provisions of this Section 7.4 to the remaining portion of the
Territory, the remaining business activities and the remaining time period not
so severed by such judicial or arbitral authority. If any restriction set forth
in this Section 7.4 is found by any court of competent jurisdiction or
arbitration panel to be unenforceable because it extends for too long a period
of time or over too great a range of activities or in too broad a geographic
area, it is the intent of the Parties hereto that it extends only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.
7.4.4    The restrictions contained in this Section 7.4 are necessary for the
protection of the business and goodwill of Buyer and are considered by Seller to
be reasonable for such purpose. Seller expressly acknowledges the value of the
consideration received in connection with this Section 7.4, agrees that any
breach of this Section 7.4 will cause Buyer substantial and irrevocable damage
and therefore, in the event of any such breach, in addition to such other
remedies which may be available at law or equity, Buyer shall have the right to
seek specific performance and injunctive relief.
7.5    Taxes.
7.5.1    To the extent any sales, use, value-added, gross receipts, excise,
registration, stamp duty, transfer or other similar taxes or governmental fees
(“Transfer Taxes”) are imposed or levied by reason of, in connection with or
attributable to this Agreement and the transactions contemplated hereby, such
Transfer Taxes shall be borne by Buyer. The Parties shall cooperate with each
other to the extent reasonably requested and legally permitted to minimize any
such Transfer Taxes. The Party required by law to file a Tax Return, if any,
with respect to such Transfer Taxes shall do so within the time period
prescribed by law.
7.5.2    Seller and Buyer shall cooperate fully, as and to the extent reasonably
requested by the other Party, in connection with any Tax proceeding relating to
the Specified Assets or the transactions contemplated by this Agreement. Such
cooperation shall include the retention and (upon the other Party’s request) the
provision of records and information which are reasonably relevant to any Tax
audit, litigation or other Proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Seller agrees to retain all books and records
with respect to Tax matters pertinent to the Specified Assets relating to any
taxable period beginning before the Closing Date until the longer of (x) sixty
(60) days after the expiration of the statute of limitations of the respective
taxable periods or (y) six years, and to abide by all record retention
agreements entered into with any Taxing Authority to the extent related to the
Specified Assets or the Business.
7.6    Bulk Sales Law. The Parties hereto waive compliance with the provisions
of any “bulk sales laws” or similar Laws of any state or other jurisdiction
which may be applicable to the transactions contemplated hereby or that may
otherwise be applicable with respect to the sale of any or all of the Specified
Assets to Buyer.
7.7    Public Announcements. Shortly after the date of this Agreement, Buyer, or
an Affiliate of Buyer, will issue a Form 8-K (including press release), Form
8-K/A and other securities filings (collectively, the “Filings”) referencing the
execution of this Agreement, the parties hereto and other material terms. Except
in such Filings and other subsequent filings that may be required by securities
Law or stock exchange requirements, neither Seller nor Buyer shall disclose to
any Person, other than an Affiliate of such Party, the financial or other terms
of this Agreement without the prior written consent of the other Party, unless
required to do so by a Governmental Body or Law or in accordance with the terms
hereof. Notwithstanding the foregoing or anything else to the contrary in this
Agreement, the Parties hereto (and each employee, representative or other agent
of a Party) may disclose to any and all Persons the Tax treatment and Tax
structure of the transactions contemplated by this Agreement and all materials
of any kind that are provided to the Parties relating to such Tax treatment and
Tax structure.
7.8    Assignment of Warranties. At Closing, Seller shall assign all
supplier/manufacturer warranties regarding the Specified Assets to Buyer,
including, but not limited to, any such warranties on the Equipment and raw
material Inventory.
7.9    Real Estate Transaction. Simultaneously with the Closing hereof, Seller
and Store Capital Acquisitions, LLC, or one of its affiliates (together, “Store
Capital”), shall close upon a transaction whereby Seller shall sell the
buildings and land located at 1001 E. Waterfront Drive, Munhall, PA 15120,
consisting of approximately 284,000 square feet of buildings and 31 acres of
land (collectively, the “Property”) to Store Capital. Buyer will subsequently
lease back the Property from Store Capital. For a period of five (5) years after
Closing, Buyer shall make available to the Seller an office inside the Property
with lockable furniture where the Seller shall be entitled to store its
corporate books and records, correspondence and other relevant company
documents. The Seller, through its representatives or consultants, shall have
access, at no cost to Seller, to such office during normal working hours at any
time during the five (5) years period after Closing by giving to the Buyer
forty-eight (48) hours prior written notice, to inspect such documents.
7.10    Termination of Facility Lease. At Closing, Seller and Buyer shall
terminate the Lease Agreement between Seller and Buyer dated March 1, 2017, as
amended by that certain First Amendment to Lease Agreement dated November 8,
2017, pursuant to a Facility Lease Termination Agreement, in form and substance
reasonably satisfactory to both Parties (the “Facility Lease Termination
Agreement”).
7.11    Termination of Services Agreement. At Closing, Seller and Buyer shall
terminate the Services Agreement between Seller and Buyer dated March 1, 2017,
as amended by that certain Amendment No. 1 to Services Agreement dated November
8, 2017, pursuant to the Services Agreement Termination Agreement, in form and
substance reasonably satisfactory to both Parties (the “Services Agreement
Termination Agreement”).
7.12    Amendment No. 2 to Stainless Asset Purchase Agreement. Seller and Buyer
are parties to that certain Asset Purchase Agreement dated December 9, 2016, as
amended by that certain Amendment No. 1 to Asset Purchase Agreement dated
February 28, 2017 (the “Stainless Asset Purchase Agreement”). Seller and Buyer
desire to amend the Stainless Asset Purchase Agreement pursuant to the Amendment
No. 2 to Stainless Asset Purchase Agreement, in form and substance reasonably
satisfactory to both Parties (the “Amendment No. 2 to Stainless Asset Purchase
Agreement”). At Closing, Seller and Buyer shall execute the Amendment No. 2 to
Stainless Asset Purchase Agreement.
7.13    Settlement of Breach of Stainless Asset Purchase Agreement. At Closing,
Buyer shall receive a credit of $35,000 against the Purchase Price, in exchange
for the Parties’ settlement and release of claims related to Seller’s recent
breach of Section 8.3 of the Stainless Asset Purchase Agreement. At Closing,
Seller and Buyer shall execute a settlement and release agreement memorializing
the settlement of this breach, in form and substance reasonably satisfactory to
both Parties (the “Settlement Agreement”).
7.14    Product Warranty Claims. If, following the Closing, Buyer receives a
claim from any of its customers or any of the former customers of Seller that
any of the Specified Assets or any other goods manufactured or sold by Seller
prior to the Closing contain or suffer from any non-compliance with the terms or
specifications of the purchase order or contract or makes any other warranty
claim and, that as a result thereof, said customer has elected to either (i)
reject the goods manufactured or sold by Seller, or (ii) claim a full or partial
credit for the cost of such goods against any amounts owed to Buyer, then Buyer
promptly shall notify Seller of such claim. Upon receipt of such notification,
Seller shall have ten (10) days in which to determine whether to accept or
reject each product warranty claim. If a product warranty claim is rejected by
the Seller on commercially reasonable grounds, then Buyer may resolve such
product warranty claim in any manner that Buyer deems necessary and appropriate
under the circumstances and, to the extent that the relevant customer should
obtain a valid and enforceable order from a competent court confirming that the
claim is grounded and ordering Buyer to pay the customer to satisfy such product
warranty, then Buyer may seek to recover its reasonable costs and expenses from
Seller under and pursuant to the terms of Section 8 of this Agreement. If Seller
elects to accept any product warranty claims made by customers following the
Closing, Seller shall assist Buyer in the resolution of such product warranty
claims as more particularly described below. Seller may elect to either (x) pay
the customer for the product plus freight in exchange for returned product, if
any, or (y) request that Buyer repair, remanufacture or replace the product and
reimburse Buyer for Buyer’s actual costs (including depreciation costs, if any,
and freight) in remanufacturing, repairing or replacing the product, less a
credit for the amount of returned product based upon market value. In such a
case, the Parties shall act in good faith to reach an agreement on the amount
due by the Seller and the Seller shall make any such agreed reimbursement to
Buyer within five (5) business days following the date of the agreement.
7.15    Receivables. From and after the Closing, if Seller or any of its
Affiliates receives or collects any funds relating to any Trade Accounts
Receivable or any other Specified Asset, Seller or its Affiliate shall remit
such funds to Buyer on the next business day after its receipt thereof.
Additionally, on every other business day during the ninety (90) day period
after Closing or until the Trade Accounts Receivable are collected in full and
transferred to Buyer, whichever occurs first, Seller shall provide Buyer
(Attention: Susan Osteen (cash@synalloy.com)) with an up-to-date and accurate
bank statement for its account at Intesa Sanpaolo S.p.A., New York Branch, which
account constitutes, and shall continue to constitute after Closing, the only
account and payment address where customers of the Business send funds for the
purchase of products of the Business, along with depository reconciliation
records that allow the Parties to accurately reconcile funds received and
transferred to Buyer to the corresponding Trade Accounts Receivable paid. From
and after the Closing, if Buyer or its Affiliate receives or collects any funds
relating to any Excluded Asset, Buyer or its Affiliate shall remit any such
funds to Seller within two business days Business Days after its receipt
thereof.




SECTION 8.     INDEMNIFICATION
8.1    Indemnification.
8.1.1    From and after the Closing Date, Seller shall indemnify, defend and
hold harmless Buyer and each of its Affiliates and their respective directors,
officers, employees, agents and representatives (each a “Buyer Indemnified
Party”) from and against any and all claims, demands or suits (by any Person),
losses, liabilities, damages, payments, costs and expenses (including, the costs
and expenses of any and all actions, suits, Proceedings, assessments, judgments,
settlements and compromises relating thereto and reasonable attorneys’ fees and
reasonable disbursements in connection therewith) (each, an “Indemnifiable
Loss”), asserted against or suffered by any Buyer Indemnified Party relating to,
resulting from or arising out of (i) any breach by Seller of any covenant or
agreement of Seller contained in this Agreement, (ii) any breach by Seller of
any of the representations and warranties contained in Section 5 hereof, (iii)
any Excluded Liability, including without limitation, the union’s pension
liability, (iv) the operation by Seller of the Business or its ownership, use or
operation of the Specified Assets prior to the Closing, and (v) Seller’s
Employees.  
8.1.2    From and after the Closing Date, Buyer shall indemnify, defend and hold
harmless Seller and each of its Affiliates and their respective directors,
officers, employees, agents and representatives (each a “Seller Indemnified
Party”) from and against any and all Indemnifiable Losses asserted against or
suffered by any Seller Indemnified Party relating to, resulting from or arising
out of (i) any breach by Buyer of any covenant or agreement of Buyer contained
in this Agreement, (ii) any breach by Buyer of any of the representations and
warranties contained in Section 6 hereof, (iii) the Specified Liabilities, and
(iv) the operation by Buyer of the ownership, use or operation of the Specified
Assets after the Closing.
8.1.3    Except for the right to seek specific performance hereof, the rights
and remedies of Seller and Buyer under this Section 8 are exclusive and in lieu
of any such rights and remedies as Seller and Buyer may have under this
Agreement, under applicable Law or in equity or otherwise for any breach of
representation, breach of warranty or failure to fulfill any agreement or
covenant hereunder on the part of any Party hereto (whether willful, intentional
or otherwise).
8.1.4    Notwithstanding anything to the contrary herein, no Person (including
an Indemnitee) shall be entitled to recover from any other Person (including any
Party required to provide indemnification under this Agreement (an “Indemnifying
Party”)) any amount in excess of the actual damages, court costs and reasonable
attorneys’ fees and disbursements suffered by such Party. In furtherance of the
foregoing, Buyer and Seller hereby irrevocably waive any right to recover
punitive, indirect, special, exemplary and consequential damages, including
damages for loss of profits, arising in connection with or with respect to this
Agreement (other than with respect to indemnification for a Third Party Claim);
provided, however, this limitation on damages shall not apply to Buyer’s right
to claim compensation of indirect and consequential damages, including damages
for loss of profits, (but excluding punitive, special and exemplary damages) as
remedies for any breach by Seller or any of its Affiliates of Section 7.4 of
this Agreement.
8.1.5    Any indemnity payment under this Agreement will be treated as an
adjustment to the Purchase Price, unless otherwise provided by law.
8.1.6    Notwithstanding the foregoing provisions of this Section 8, neither
Seller nor Buyer shall be liable under Sections 8.1.1(ii) or 8.1.2(ii) unless
and until the aggregate amount of liability thereunder exceeds $25,000 (the
“Basket”), in which event the Indemnitee shall be entitled to indemnification
thereunder only for the amount such liability exceeds the Basket, provided,
however, that the total amount recoverable pursuant to Sections 8.1.1(ii) or
8.1.2(ii) shall not exceed $1,500,000 (the “Indemnity Limit”); provided further,
however, that the Basket and the Indemnity Limit shall not apply in the event of
(i) fraud or intentional misconduct, (ii) a breach by Seller of the
representations and warranties set forth in Sections 5.1, 5.2, 5.3, 5.5, 5.9,
5.11, 5.15 and 5.16 or (iii) a breach by Buyer of the representations and
warranties set forth in Sections 6.1, 6.2 and 6.3.
8.1.7    All of the representations and warranties contained in this Agreement
shall survive the Closing and continue in full force and effect until eighteen
(18) months after the Closing Date, except that (i) the representations and
warranties contained in Sections 5.1, 5.2, 5.3, 5.5, 5.9, 5.11, 5.15, 5.16, 6.1,
6.2 and 6.3 shall survive until the expiration of the applicable statute of
limitations, at which time they shall lapse and (ii) any representation or
warranty as to which an Indemnifiable Loss shall have been asserted in writing
during the applicable survival period (which writing shall state with reasonable
specificity the nature and amount of such Indemnifiable Loss) shall continue in
effect with respect to such Indemnifiable Loss until such Indemnifiable Loss
shall have been finally resolved or settled, provided that notice of the
inaccuracy or breach or potential inaccuracy or breach thereof or other claim
giving rise to such right or potential right of indemnity shall have been given
to the Party against whom such indemnity may be sought prior to such time. The
covenants and agreements contained in this Agreement shall remain in effect
until the expiration of such covenants and agreements pursuant to their express
terms.
8.1.8    Defense of Claims. If any Indemnitee receives notice of the assertion
of any claim or of the commencement of any claim, action, or Proceeding made or
brought by any Person who is not a Party to this Agreement or any Affiliate of a
Party to this Agreement (a “Third Party Claim”) with respect to which
indemnification is to be sought from an Indemnifying Party, the following terms
and provisions shall apply:
8.1.8.1     The Indemnitee shall give written notice to the Indemnifying Party
of any Third Party Claim which might give rise to a claim for indemnification,
which notice shall state the nature and basis of the assertion and the amount
thereof, to the extent known, provided, however, that no delay on the part of
the Indemnitee in giving notice shall relieve the Indemnifying Party of any
obligation to indemnify unless (and then solely to the extent that) the
Indemnifying Party is prejudiced by such delay and then only to the extent so
prejudiced.
8.1.8.2     If any Third Party Claim is brought against an Indemnitee with
respect to which the Indemnifying Party may have an obligation to indemnify, the
Third Party Claim shall be defended by the Indemnifying Party and such defense
shall include all proceedings and appeals which counsel for the Indemnitee shall
deem reasonably appropriate.
8.1.8.3     Notwithstanding the provisions of the previous subsection, until the
Indemnifying Party shall have assumed the defense of any such Third Party Claim,
the defense shall be handled by the Indemnitee. Furthermore, (i) if the
Indemnitee shall have reasonably concluded that there are likely to be defenses
available to the Indemnitee that are different from or in addition to those
available to the Indemnifying Party; (ii) if the Indemnifying Party fails to
provide the Indemnitee with evidence reasonably acceptable to the Indemnitee
that the Indemnifying Party has sufficient financial resources to defend and
fulfill its indemnification obligation with respect to the Third Party Claims;
(iii) if the Third Party Claim involves other than money damages and seeks
injunctive or other equitable relief; (iv) the Third Party Claim involves a
customer, competitor or a supplier of the Business; or (v) if a judgment against
the Indemnitee will, in the good faith opinion of the Indemnitee, establish a
custom or precedent which will be adverse to the best interests of its
continuing business, the Indemnifying Party shall not be entitled to assume the
defense of the Third Party Claim and the defense shall be handled by the
Indemnitee. If the defense of the Third Party Claim is handled by the Indemnitee
under the provisions of this subsection, the Indemnifying Party shall pay all
legal and other expenses reasonably incurred by the Indemnitee in conducting
such defense. Notwithstanding the foregoing, any product warranty claims
pursuant to Section 7.14 that also trigger indemnification obligations under
this Section 8 shall be defended utilizing a joint defense between Seller and
Buyer, with Seller, as the Indemnifying Party, paying all costs of such joint
defense.
8.1.8.4     In any Third Party Claim defended by the Indemnifying Party (i) the
Indemnitee shall have the right to be represented by advisory counsel and
accountants, at its own expense, (ii) the Indemnifying Party shall keep the
Indemnitee fully informed as to the status of such Third Party Claim at all
stages thereof, whether or not the Indemnitee is represented by its own counsel,
(iii) the Indemnifying Party shall make available to the Indemnitee, and its
attorneys, accountants and other representatives, all books and records of the
Indemnifying Party relating to such Third Party Claim and (iv) the parties shall
render to each other such assistance as may be reasonably required in order to
ensure the proper and adequate defense of the Third Party Claim.
8.1.8.5     In any Third Party Claim, the party defending the same shall not
make any settlement of any claim without the prior written consent of the other
party, which consent shall not be unreasonably withheld, delayed or conditioned.
Without limiting the generality of the foregoing, it shall not be deemed
unreasonable to withhold consent to a settlement involving injunctive or other
equitable relief against the Indemnitee or its assets, employees or business, or
relief which the Indemnitee reasonably believes could establish a custom or
precedent which will be adverse to the best interests of its continuing
business.
SECTION 9.     OTHER PROVISIONS
9.1    Fees and Expenses. Except with respect to indemnification claims which
shall be governed by Section 8, Buyer shall pay all of the fees and expenses
incurred by Buyer, and Seller shall pay all of the fees and expenses incurred by
Seller, in negotiating and preparing this Agreement (and all other agreements
and documents executed in connection herewith or therewith) and in consummating
the transactions contemplated hereby.
9.2    Notices. All notices and other communications hereunder shall be in
writing an shall be deemed given on the day when delivered personally or by
facsimile transmission (with confirmation), on the next Business Day when
delivered to a nationally recognized overnight courier or five (5) Business Days
after deposited as registered or certified mail (return receipt requested), in
each case, postage prepaid, addressed to the recipient Party at its address or
facsimile number specified below (or at such other address or facsimile address
for a Party as shall be specified by like notice; provided that notices of a
change of address or facsimile number shall be effective only upon receipt
thereof):
If to Buyer, to:


Bristol Metals, LLC
c/o Synalloy Corporation
4510 Cox Road, Suite 201
Glen Allen, Virginia 23060
Attention: Craig Bram, CEO
Telephone: (804) 822-3261
Facsimile: (804) 822-3270


With copies to:


LeClairRyan, A Professional Corporation
Riverfront Plaza, East Tower
919 East Main Street
Richmond, Virginia 23219
Attention: John C. Selbach, Esq.
Telephone: (804) 343-4388
Facsimile: (804) 916-7288


If to Seller, to:


Marcegaglia USA, Inc.
c/o Marcegaglia Specialties Spa
Via Bresciani, 16
46040 Gazoldo degli Ippoliti, MN - Italy
Attn: Antonio Marcegaglia, Chairman and CEO
Telephone: +39 0376 685430    
Fax: +39 0379 657901


With copies to:


Marcegaglia Specialties Spa
Via Bresciani, 16
46040 Gazoldo degli Ippoliti, MN - Italy
Attn: Avv. Elisa Scilhanick, Corporate General Counsel
Telephone: +39 0376 685432
Fax: +39 0379 685656
9.3    Entire Understanding. This Agreement, together with the Exhibits and
Schedules hereto, between Buyer and Seller, states the entire understanding
between the Parties with respect to the subject matter hereof, and supersedes
all prior oral and written communications and agreements, and all
contemporaneous oral communications and agreements, with respect to the subject
matter hereof. The Agreements and the Exhibits and Schedules hereto may only be
amended, modified or supplemented by an agreement in writing signed by each of
the Parties.
9.4    Assignment. This Agreement shall bind, benefit, and be enforceable by and
against Buyer and the Seller and their respective successors and assigns. No
Party shall in any manner assign any of its rights or obligations under this
Agreement without the express prior written consent of the other Party.
9.5    Waivers. Except as otherwise expressly provided herein, no waiver with
respect to this Agreement shall be enforceable unless in writing and signed by
the Party against whom enforcement is sought. Except as otherwise expressly
provided herein, no failure to exercise, delay in exercising, or single or
partial exercise of any right, power or remedy by any Party, and no course of
dealing between or among any of the Parties, shall constitute a waiver of, or
shall preclude any other or further exercise of, any right, power or remedy.
9.6    Severability. If any provision of this Agreement is construed to be
invalid, illegal or unenforceable, then the remaining provisions hereof shall
not be affected thereby and shall be enforceable without regard thereto.
9.7    Offset. Neither Party shall have the right of offset under this
Agreement.
9.8    Counterparts. This Agreement may be executed in any number of
counterparts, including by facsimile, each of which when so executed and
delivered shall be an original hereof, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one counterpart
hereof.
9.9    Section Headings. Section and subsection headings in this Agreement are
for convenience of reference only, do not constitute a part of this Agreement,
and shall not affect its interpretation.
9.10    References. All words used in this Agreement shall be construed to be of
such number and gender as the context requires or permits.
9.11    Controlling Law. THIS AGREEMENT IS MADE UNDER, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW.
9.12    Jurisdiction and Process. In any action between or among any of the
Parties arising out of this Agreement, any of the agreements contemplated hereby
or otherwise, (a) each of the Parties irrevocably consents to the exclusive
jurisdiction and venue of the federal and state courts located in the State of
Delaware, (b) if any such action is commenced in a state court, then, subject to
applicable law, no Party shall object to the removal of such action to any
federal court located in the State of Delaware, (c) each of the Parties
irrevocably consents to service of process by first class certified mail, return
receipt requested, postage prepaid, to the address at which such Party is to
receive notice in accordance with Section 9.2, and (d) the substantially
prevailing Party shall be entitled to recover their reasonable attorneys’ fees,
costs, and disbursements from the other Parties (in addition to any other relief
which the substantially prevailing Party may be entitled).
9.13    No Third-Party Beneficiaries. No provision of this Agreement is intended
to or shall be construed to grant or confer any right to enforce this Agreement,
or any remedy for breach of this Agreement, to or upon any Person other than the
Parties hereto.


[Signature page follows]


INTENDING TO BE LEGALLY BOUND HEREBY, the Parties have executed or caused to be
executed this Asset Purchase Agreement effective as of the day and year first
above written.


BRISTOL METALS, LLC


By: ________________________________
Name:
Title:




MARCEGAGLIA USA, INC.




By: ________________________________
Name: Antonio Marcegaglia
Title:    Chairman and CEO




The undersigned, Marcegaglia Specialties Spa, a company organized under the laws
of Italy, hereby unconditionally guarantees the obligations of Marcegaglia USA,
Inc. set forth in Sections 5, 7.4 and 8 of this Agreement, subject to the terms
and conditions set forth therein.




MARCEGAGLIA SPECIALTIES SPA


By: ________________________________
Name: Antonio Marcegaglia
Title:    Chairman of Board of Directors


By: ________________________________
Name: Emma Marcegaglia
Title:    Director


The undersigned, Synalloy Corporation, a Delaware corporation, hereby
unconditionally guarantees the obligations of Bristol Metals, LLC set forth in
Section 3.2, 3.3 and 3.5 of this Agreement, subject to the terms and conditions
set forth therein.




SYNALLOY CORPORATION




By: ________________________________
Name:
Title:



EXHIBIT 1


DEFINED TERMS


“Affiliate” of a Person means a Person who, directly or indirectly through one
or more subsidiaries, controls or is controlled by, or is under common control
with, such Person.


“Agreement” shall have the meaning given to such term in the Introduction
herein.


“Amendment No. 2 to Stainless Asset Purchase Agreement” shall have the meaning
given to such term in Section 7.12 herein.


“Assumed Contracts” shall have the meaning given to such term in Section 5.7
herein.


“Baseline” shall have the meaning given to such term in Section 7.4.2 herein.


“Basket” shall have the meaning given to such term in Section 8.1.6 herein.


“Business” shall have the meaning given to such term in the Recitals herein.


“Buyer” shall have the meaning given to such term in the Introduction herein.


“Buyer Benefit Plans” shall have the meaning given to such term in Section 7.2.1
herein.


“Buyer Indemnified Party” shall have the meaning given to such term in Section
8.1.1 herein.


“Calculation Period” means each successive three month period during the Earn
Out Period, beginning with the first three month period following the Closing
Date.


“Closing” shall have the meaning given to such term in Section 4.1 herein.


“Closing Date” shall have the meaning given to such term in Section 4.1 herein.


“Closing Date Working Capital” means the Working Capital as of 11:59 p.m.,
Eastern Time, on the Business Day immediately prior to the Closing Date.


“Closing Payment” shall have the meaning given to such term in Section 3.1.2.2
herein.


“COBRA” shall have the meaning given to such term in Section 7.2 herein.


“Code” means the United States Internal Revenue Code of 1986, as amended.


“Consent” means any consent, approval, order or authorization of, or any
declaration, filing or registration with, or any applicable, notice or report
to, or any waiver by, or any other action (whether similar or dissimilar to any
of the foregoing), of, by or with, any Person, which is necessary in order to
take a specified action or actions in a specified manner and/or to achieve a
specified result.


“Customer Lists” shall have the meaning given to such term in Section 2.1.1.5
herein.


“Earn Out Calculation” shall have the meaning given to such term in Section
3.5.2.1 herein.


“Earn Out Calculation Delivery Date” shall have the meaning given to such term
in Section 3.5.2.1 herein.


“Earn Out Calculation Objection Notice” shall have the meaning given to such
term in Section 3.5.2.2 herein.


“Earn Out Calculation Statement” shall have the meaning given to such term in
Section 3.5.2.1 herein.


“Earn Out Payment” shall have the meaning given to such term in Section 3.5.1
herein.


“Earn Out Period” means the four year period following the Closing Date.


“Employee Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA which is sponsored by the Seller for employees of the Seller.


“Encumbrance” means any liens, superlien, security interest, pledge, right of
first refusal, mortgage, easement, covenant, restriction, reservation,
conditional sale, prior assignment, hypothecate or other encumbrance, claim,
burden or charge of any nature.


“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any company limited by shares, limited
liability company or joint stock company), firm, society or other enterprise,
association, organization or entity.


“Equipment” shall have the meaning given to such term in Section 2.1.1.2 herein.


“Estimated Closing Date Working Capital” shall have the meaning given to such
term in Section 3.1.2.1 herein.


“Excluded Assets” shall have the meaning given to such term in Section 2.1.2
herein.


“Excluded Liabilities” shall have the meaning given to such term in Section
2.1.4 herein.


“Facility Lease Termination Agreement” shall have the meaning given to such term
in Section 7.10 herein.


“Filings” shall have the meaning given to such term in Section 7.7 herein.


“Financial Statements” shall have the meaning given to such term in Section 5.14
herein.


“GAAP” means generally accepted accounting principles under current United
States accounting rules and regulations, consistently applied.


“Governmental Body” means any: (a) nation, principality, republic, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, provincial, municipal,
foreign or other government; (c) governmental or quasi-governmental authority of
any nature (including any governmental division, subdivision, department,
agency, bureau, branch, office, commission, council, board (including any
federal, state, provincial or local board(s) of medicine), instrumentality,
officer, official, representative, organization, unit, body or Entity and any
court or other tribunal); (c) multi-national organization or body; or (d)
individual, Entity or body exercising, or entitled to exercise, any executive,
legislative, judicial, administrative, regulatory, policy, military or taxing
authority or power of any nature.


"including" means including but not limited to.


“Indemnifiable Loss” shall have the meaning given to such term in Section 8.1.1
herein.


“Indemnifying Party” shall have the meaning given to such term in Section 8.1.4
herein.


“Indemnitee” means a Buyer Indemnified Party or a Seller Indemnified Party, as
applicable.


“Indemnity Limit” shall have the meaning given to such term in Section 8.1.6
herein.


“Independent Accountants” shall have the meaning given to such term in Section
3.3.4 herein.


“Inventory” shall have the meaning given to such term in Section 2.1.1.1 herein.


“Judgment” means any order, writ, injunction, citation, award, decree,
administrative order or agreement or other judgment of any nature of any
Governmental Body.


“Knowledge of Seller” and similar phrases means that neither Antonio
Marcegaglia, Lorenzo Biagi nor Marco Costi had knowledge that the statement made
is incorrect.


“Law” means any provision of any foreign, federal, state, provincial or local
law, common law, statute, ordinance, charter, constitution, treaty, code, rule,
regulation or guideline.


“Licenses and Permits” shall have the meaning given to such term in Section
2.1.1.8 herein.


“Non-Compete Period” shall mean a period of ten (10) years after the Closing
Date.


“Objection Notice” shall have the meaning given to such term in Section 3.3.3
herein.


“Party” and “Parties” shall have the meaning given to such terms in the
Introduction herein.


“Person” means any individual, Entity or Governmental Body.


“Proceeding” means any demand, claim, suit, action, litigation, investigation,
audit, arbitration, administrative hearing or other proceeding of any nature.


“Property” shall have the meaning given to such term in Section 7.9 herein.


“Proprietary and Confidential Information” shall have the meaning given to such
term in Section 7.4.1.2 herein.


“Purchase Orders” shall have the meaning given to such term in Section 2.1.1.4
herein.


“Purchase Price” shall have the meaning given to such term in Section 3.1.1
herein.


“Records” shall have the meaning given to such term in Section 2.1.1.6 herein.


“Returns” shall have the meaning given to such term in Section 5.9.1 herein.


“Revenue” means, with respect to any Calculation Period, gross sales generated
by Buyer of galvanized steel pipe and tube determined in accordance with GAAP.


“Review Period” shall have the meaning given to such term in Section 3.5.2.2
herein.


“Seller” shall have the meaning given to such term in the Introduction herein.


“Seller’s Employees” shall have the meaning given to such term in Section 7.2.1
herein.


“Seller Indemnified Party” shall have the meaning given to such term in Section
8.1.2 herein.


“Services Agreement Termination Agreement” shall have the meaning given to such
term in Section 7.11 herein.


“Settlement Agreement” shall have the meaning given to such term in Section 7.13
herein.


“Specified Assets” shall have the meaning given to such term in Section 2.1.1
herein.


“Specified Liabilities” shall have the meaning given to such term in Section
2.1.3 herein.


“Stainless Asset Purchase Agreement” shall have the meaning given to such term
in Section 7.12 herein.


“Statement of Closing Date Working Capital” shall have the meaning given to such
term in Section 3.3.1 herein.


“Store Capital” shall have the meaning given to such term in Section 7.9 herein.


“Target Closing Date Working Capital” means FOUR MILLION AND 00/100 DOLLARS
($4,000,000).


“Tax” means: (a) any foreign, federal, state, provincial or local income,
earnings, profits, gross receipts, franchise, capital stock, net worth, sales,
use, value added, occupancy, general property, real property, personal property,
intangible property, transfer, fuel, excise, payroll, withholding, unemployment
compensation, social security, escheat, unclaimed property, retirement or other
tax of any nature; or (b) any deficiency, interest or penalty imposed with
respect to any of the foregoing.


“Taxing Authority” shall mean any domestic, foreign, federal, national, state,
provincial, county or municipal or other local government, any subdivision,
agency, commission or authority thereof, or any quasi-Governmental Body
exercising tax regulatory authority.


“Tax Returns” means all federal, state, provincial, local, foreign and other Tax
returns and reports, information returns, statements, declarations, estimates,
schedules, notices, notifications, forms, elections, certificates or other
documents required to be filed or submitted to any Governmental Body with
respect to the determination, assessment, collection or payment of any Tax or in
connection with the administration, implementation or enforcement of or
compliance with any Law relating to any Tax, including any amendments thereto.


“Territory” means the North America.


“Third Party Claim” shall have the meaning given to such term in Section 8.1.8
herein.


“Trade Accounts Payable” shall have the meaning given to such term in Section
2.1.3.3 herein.


“Trade Accounts Receivable” shall have the meaning given to such term in Section
2.1.1.3 herein.


“Transfer Taxes” shall have the meaning given to such term in Section 7.5.1
herein.


“Transferred Employees” shall have the meaning given to such term in Section
7.2.1 herein.


“Vendor Contracts” shall have the meaning given to such term in Section 2.1.3.4
herein.


“Working Capital” means Inventory (at market value, net of reserves), plus Trade
Accounts Receivable (net of reserves), less Trade Accounts Payable.









SCHEDULES




Schedule 2.1.1.1    -    Inventory
Schedule 2.1.1.2    -    Equipment
Schedule 2.1.1.3    -    Trade Accounts Receivable
Schedule 2.1.1.4    -    Purchase Orders
Schedule 2.1.1.5    -    Customer Lists
Schedule 2.1.1.8    -    Licenses and Permits
Schedule 2.1.3.1    -    Transferred Employees Accrued Leave
Schedule 2.1.3.3    -    Assumed Trade Accounts Payable
Schedule 2.1.3.4    -    Vendor Contracts
Schedule 3.4        -    Allocation Statement
Schedule 5.2.2        -    Non-Contravention
Schedule 5.2.3        -    Consents
Schedule 5.4        -    Legal Proceedings
Schedule 5.9        -    Tax Matters
Schedule 5.12        -    Labor and Employment Matters
Schedule 5.14        -    Financial Statements
Schedule 5.15        -    Employee Benefit Plans
Schedule 7.2.1        -    Employees




1

